      Case: 1:20-cv-04699 Document #: 78 Filed: 09/15/20 Page 1 of 5 PageID #:1606




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE: TIKTOK, INC. CONSUMER                        MDL No. 2948
 PRIVACY LITIGATION
                                                     Master Docket No. 20 C 4699

                                                     District Judge John Z. Lee

                                                     Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases


      PLAINTIFF A.J.’S OBJECTIONS TO PROPOSED APPLICATIONS FOR LEAD
            COUNSEL AND/OR PLAINTIFFS’ STEERING COMMITTEE

         Pursuant to Case Management Orders Nos. 1 and 2 (ECF Nos. 4, 24), counsel for Plaintiff

A.J., through her guardian, Aaron Johnson, Mark Molumphy (“Molumphy”) of Cotchett, Pitre &

McCarthy, LLP (“CPM”) and Albert Chang (“Chang”) of Bottini & Bottini, Inc. (“Bottini”)

respectfully submit this response to the competing applications filed in this matter.

1.       Katrina Carroll and Jonathan Jagher Should Be Appointed Co-Lead Counsel

         The following four applications were filed by attorneys seeking appointment as co-lead

counsel:

     Co-Lead Counsel         Co-Lead Counsel           Co-Lead Counsel         Co-Lead Counsel
     Katrina Carroll         Ekwan E. Rhow               Amy Keller             Frank S. Hedin
      Carlson Lynch            Bird, Marella            DiCello Levitt          Hedin Hall LLP

     Jonathan Jagher           Megan Jones              Lesley Weaver          Philip L. Fraietta
       Freed Kanner             Hausfeld                Bleichmer Fonti         Bursor & Fisher


         In CMO Nos. 1 and 2, the Court stated its main criteria in appointing Lead Counsel will be

(a) counsel’s willingness and availability to commit to a time-consuming project; (b) counsel’s

ability to work cooperatively with others; (c) counsel’s professional experience in this type of

                                                 1
     Case: 1:20-cv-04699 Document #: 78 Filed: 09/15/20 Page 2 of 5 PageID #:1607




litigation, including prior assignments as lead or liaison counsel in multi-party litigation, and (d)

the efforts, if any, that a particular plaintiffs’ attorney has made (in this case and other cases) to

canvas, coordinate, compile, and incorporate the thoughts and input of other plaintiff’s counsel in

the MDL. (ECF Nos. 4, 24.)

        Based on the criteria set by the Court, Plaintiff A.J. supports the application of Carroll and

Jagher. While each of the Lead Counsel applicants describes their various degrees of class action

experience, and all confirm their willingness and availability to work on this project, Carroll and

Jagher stand alone in their ability and efforts to work with other plaintiffs’ counsel in this MDL.

Carroll and Jagher reached out to all counsel, regardless of where they filed cases or whether they

supported coordination in this district, to seek out their input on matters such as scheduling,

discovery and preservation of evidence, and the pros and cons of mediation.

        Conversely, the other applicants have unilaterally filed motions impacting other plaintiffs

without first consulting counsel (e.g., Hedin and Fraietta’s emergency motion for a temporary

restraining order (ECF No. 70)), filed motions that would prejudice other plaintiffs in the MDL

over objections from their counsel (e.g., Rhow and Jones’ motions to intervene (E.R. v. TikTok,

Inc., No. 1:20-cv-02810 (N.D. Ill.), ECF No. 46, and A.S. v. TikTok, Inc., No. 3:20-cv-00457 (S.D.

Ill.), ECF No. 3), or have yet to even make contact with all other MDL counsel in this case (Keller

and Weaver).

        Carroll and Jagher will provide the best and most inclusive representation as Lead Counsel.

2.      Mark Molumphy and Albert Chang Should Be Appointed to the Steering Committee

        In CMO No. 2, the Court indicated it would appoint a five-member Plaintiffs’ Steering

Committee with the responsibility to assist Lead Counsel in their efforts to represent the interests

of the Plaintiffs in this multi-district litigation.



                                                       2
    Case: 1:20-cv-04699 Document #: 78 Filed: 09/15/20 Page 3 of 5 PageID #:1608




       Not surprisingly, each of the Lead Counsel applicants either nominated themselves to the

Steering Committee (in the event they are not selected as Lead Counsel), or nominated members

who are already committed to supporting their respective positions. For example, Carroll and

Jagher proposed five attorneys who not only support them as Co-Lead Counsel, but who

personally participated in the underlying mediation and settlement negotiations. Similarly, Rhow

and Jones proposed three attorneys who not only support them as Co-Lead Counsel, but supported

their prior efforts to be appointed in the Northern District of California, to file motions to intervene

in the Northern and Southern Districts of Illinois, and/or to object to settlement negotiations.

       However, the Steering Committee should include members independent of these two

competing slates. Indeed, given this history of this case, it is absolutely essential to have

independent representation on the Steering Committee, rather than Committee members who have

already committed to certain positions or strategies or outcomes. The inclusion of independent

Steering Committee members will provide an important check on counsel to ensure that the

proposed Class obtains the best possible result, free from conflict, or any predetermined course for

how this case should be litigated or resolved.

       Molumphy and Chang are the best choices for such independent representation on the

Steering Committee. Unlike the other applicants, they were not involved in the underlying

mediation and thus have not committed to the settlement (like the five members proposed by

Carroll and Jagher), nor were they involved in the active efforts to dismiss cases filed in Illinois

district courts and transfer them to California (like the three members proposed by Rhow and

Jones). In addition, Molumphy and Chang both have extensive experience in multi-party class

actions involving similar legal and factual issues, as detailed in their application (ECF No. 35).

Unique to their application, Molumphy and Chang have also personally litigated multi-party,



                                                   3
    Case: 1:20-cv-04699 Document #: 78 Filed: 09/15/20 Page 4 of 5 PageID #:1609




complex actions against China-based corporations, including a recent class action against Alibaba,

the largest corporation in China, which involved extensive discovery, review of documents

produced in several languages, and depositions in Hong Kong. No other firm or attorney has such

experience.

       Finally, Molumphy and Chang are well-positioned to benefit the Plaintiffs because both

are located in California, where TikTok (Culver City) and its counsel (Palo Alto) are located.

Further, according to recent reports, Oracle has now been selected as the “trusted technology

provider” to TikTok, and may take possession of some or all of TikTok’s assets and data stored in

the United States.1 Oracle is located in San Mateo County, just minutes away from Molumphy’s

office, and both Molumphy and Chang have experience in litigation involving Oracle. In re Oracle

Corp. Derivative Litig., No. C-10-3392 (N.D. Cal.); Klein v. Ellison, No. 20-cv-4439 (N.D. Cal.).

       Accordingly, based on their independence, their demonstrated willingness and ability to

work with others, their unique and substantial litigation experience in complex cases involving

China-based companies, and their physical location and ability to provide practical benefits to the

class, the Court should appoint Molumphy and Chang to Plaintiffs’ Steering Committee.

Dated: September 15, 2020

/s/ Mark C. Molumphy                                    /s/ Albert Y. Chang
MARK C. MOLUMPHY                                        Albert Y. Chang
COTCHETT, PITRE & McCARTHY LLP                          BOTTINI & BOTTINI, INC.
840 Malcolm Road, Suite 200                             7817 Ivanhoe Avenue, Suite 102
Burlingame, CA 94010                                    La Jolla, CA 92037
Telephone:     650.697.6000                             Telephone:       858.914.2001
mmolumphy@cpmlegal.com                                  achang@bottinilaw.com

                Attorneys for Plaintiff A.J., through her guardian, Aaron Johnson

1
  Jordan Novet, Oracle confirms deal with TikTok-owner ByteDance to become ‘trusted
technology provider’, CNBC, available at https://www.cnbc.com/2020/09/14/oracle-confirms-
deal-with-tiktok-owner-bytedance-to-become-trusted-technology-provider.html (last visited
Sept. 15, 2020).
                                                4
   Case: 1:20-cv-04699 Document #: 78 Filed: 09/15/20 Page 5 of 5 PageID #:1610




                               CERTIFICATE OF SERVICE

       I, Albert Y. Chang, affirm that the foregoing was filed on September 15, 2020, via

CM/ECF, which automatically served all counsel of record.

 Dated: September 15, 2020                         /s/ Albert Y. Chang
                                                   Albert Y. Chang




                                               5
